         Case 2:20-cv-02420-JJT Document 1 Filed 12/16/20 Page 1 of 8



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
     MARK J. WENKER
 3   Assistant United States Attorney
     Arizona State Bar No 018187
 4   Two Renaissance Square
     40 North Central Avenue, Suite 1800
 5   Phoenix, Arizona 85004
     Telephone: 602-514-7500
 6   Email: Mark.Wenker@usdoj.gov
     Attorneys for Plaintiff
 7
                                     UNITED STATES DISTRICT COURT
 8
                                            DISTRICT OF ARIZONA
 9
10   United States of America,                             VERIFIED COMPLAINT FOR
                                                             FORFEITURE IN REM
11                      Plaintiff,
         v.
12
     Real Property Located at 12006 N. Oakhurst
13   Way, Scottsdale, Arizona 85254, titled in the
     name of Dale L. Hipes and Kathryn L. Hipes,
14   APN: 167-79-149,
15                     Defendant In Rem.
16
17            Plaintiff, United States of America, brings this complaint and alleges as follows in
18   accordance with Supplemental Rule G(2) of the Federal Rules of Civil Procedure,
19   Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions
20   (“Supplemental Rules”):
21                                      NATURE OF THE ACTION
22            1. This is a civil action in rem, brought to enforce the provisions of 18 U.S.C. §
23   981(a)(1)(C) for the forfeiture of property, real or personal, which constitutes or is derived
24   from proceeds traceable to a violation of a specified unlawful activity, including but not
25   limited to, wire fraud, 18 U.S.C. § 1343.
26            2.     This is a civil action in rem, brought to enforce the provisions of 18 U.S.C.

27   § 981(a)(1)(A) for the forfeiture of property, real or personal, involved in a transaction or

28   attempted transaction in violation of 18 U.S.C. §§ 1956 and 1957.
         Case 2:20-cv-02420-JJT Document 1 Filed 12/16/20 Page 2 of 8



 1                                      THE DEFENDANT IN REM
 2           3.          The defendant real property located at 12006 North Oakhurst Way,
 3   Scottsdale, Arizona 85254, titled in the name of Dale L. Hipes and Kathryn L. Hipes, and
 4   more specifically described as Lot 113, CENTURY CLUB ESTATES, according to Book
 5   75 of Maps, page 49, Records of Maricopa County, Arizona. APN: 167-79-149, hereinafte r,
 6   (the “defendant property”).
 7                                    JURISDICTION AND VENUE
 8           4.          This Court has jurisdiction over an action commenced by the United States
 9   under 28 U.S.C. § 1345 and an action for forfeiture under 28 U.S.C. § 1355(a).

10           5.          Venue and Jurisdiction in Arizona is based upon 21 U.S.C. § 881(j), 28

11   U.S.C. § 1355(b) and § 1395 based upon acts and omissions occurring in the District of

12   Arizona giving rise to this forfeiture action. This Court has jurisdiction over this matter by

13   virtue of 28 U.S.C. §§ 1345; 1355; and 18 U.S.C. § 981(h), because the defendant is located

14   in this district.

15                                                 FACTS

16   Purchase history of 12006 N. Oakhurst Way, Scottsdale, Arizona
             6.          On June 29, 2020, Dale L. Hipes (“Dale Hipes”) and Kathryn L. Hipes
17
     (“Kathryn Hipes”) purchased the defendant property for $2,050,000.00, from Philip J.
18
     Lyng and Kathy K. Lyng, Trustees of the Philip J. Lyng and Kathy K. Lyng Revocable
19
     Trust dated August 12, 2003.
20
             7.          The Affidavit of Property Value recorded with the Maricopa County
21
     Recorder’s Office regarding the purchase of defendant property listed as 12006 N.
22
     Oakhurst Way, Scottsdale, Arizona 85254, reflected the following information:
23
             a. Name and Address of Buyer: Dale L. Hipes and Kathryn L. Hipes, 12006 N.
24
             Oakhurst Way, Scottsdale, AZ 85254.
25
             b. Name and Address of Seller: Philip J. Lyng and Kathy K. Lyng Revocable Trust
26
             dated August 12, 2003.
27
             c. Address of Property: 12006 N. Oakhurst Way, Scottsdale, Arizona 85254.
28


                                                    -2 –
        Case 2:20-cv-02420-JJT Document 1 Filed 12/16/20 Page 3 of 8



 1           d. Settlement Agent: Pioneer Title Agency, Inc.
 2           e. Place of Settlement: Pioneer Title Agency, Inc.
 3           f. Settlement Date: June 29, 2020
 4           g. Sale Price: $2,050,000.00.
 5           h. Down Payment: $2,050,000.00.
 6           i. Affidavit of Property Value signed by Dale L. Hipes as buyer.
 7           8.    On or about June 4, 2020, a wire transfer conducted from BRI Supply, Inc.,
 8   Bank of America account #457042616678 to Western Alliance Bank Pioneer Title Agency,
 9   Inc., Escrow Trust account #8010382772 for $50,000.00.
10           9.    On or about June 29, 2020, a wire transfer conducted from BRI Supply, Inc.,

11   Bank of America account #457042616623, to Western Alliance Bank Pioneer Title

12   Agency, Inc., Escrow Trust account #8010382772 for $1,986,338.04.00.

13           10.   On or about June 29, 2020, Dale and Kathryn Hipes purchased defendant

14   property located at 12006 N. Oakhurst Way, Scottsdale, AZ 85254 for $2,050,000.00 in

15   cash.

16   Fraudulent Acts of Dale Lawrence Hipes
             11.   In December 2019, a novel coronavirus, SARS-CoV-2 (the “coronavirus ”),
17
     was first detected in Wuhan, Hubei Province of the People’s Republic of China (“PRC”)
18
     causing outbreaks of the coronavirus disease COVID-19 to spread globally. On January
19
     31, 2020, the United States Secretary of Health and Human Services (“HHS”) declared a
20
     national public health emergency under 42 U.S.C. § 247d as a result of the spread of
21
     COVID-19 to and within the United States. On March 11, 2020, the Director-General of
22
     the World Health Organization (“WHO”) characterized COVID-19 as a pandemic. Due to
23
     the rapid spread of COVID-19 within the United States, on March 13, 2020, the President
24
     of the United States issued Proclamation 9994 declaring a national emergency beginning
25
     on March 1, 2020.
26
             12.   Guidance from the Centers for Disease Control and Prevention (“CDC”)
27
     suggested person-to-person transmission most commonly happens during close exposure
28
     to a person infected with COVID-19, primarily via respiratory droplets produced when the

                                                 -3 –
        Case 2:20-cv-02420-JJT Document 1 Filed 12/16/20 Page 4 of 8



 1   infected person coughs or sneezes. Droplets can land in the mouths, noses, or eyes of
 2   people who are nearby or possibly inhaled into the lungs of those within close proximity.
 3   Accordingly, the CDC issued guidance to health care providers recommending that they
 4   wear Personal Protective Equipment (“PPE”) such as masks, to prevent the transmiss io n
 5   of coronavirus by infected patients to healthcare providers.
 6          13.    The 3M N95 respirator mask was developed by 3M in 1972 and is one of
 7   nine filter classifications in the National Institute for Occupational Safety and Health
 8   (NIOSH) approval system, as an air-purifying, particulate respirator as a personal
 9   protection device designed to help reduce the wearer’s inhalation exposure to certain
10   airborne particulates. The 1860 model is a traditional cup shaped respirator whereas the

11   1870 model is a three-fold, flat panel respirator.   Both the 1860 and 1870 have elastic

12   headbands (latex free) and a malleable nose clip and foam strip to help provide a secure,

13   customized fit for a broad range of face shapes and sizes.

14          14.    In or around June 2020, Dale Hipes, CEO of BRI Supply, Inc., made

15   representations that he could procure 3M masks for the state of Texas. Hipes claimed that

16   as a 3M distributor he could deliver ten million masks in three days provided the purchaser
     made payment up front.
17
            15.    After agreeing to a price of $1.87 per mask, $16.65 million was wire
18
     transferred to an account controlled by Hipes for the purchase of nine million masks.
19
            16.    After failing to deliver, Dale Hipes agreed to return the $16.65 million, but
20
     only returned $12 million. Hipes continued to promise he would return the remaining
21
     funds, but as of August 1, 2020, Hipes ceased all communication with the individuals with
22
     whom he agreed to supply 3M masks.
23
     The Victim
24
            17.    At the start of the COVID 19 pandemic, JD, a well-known philanthrop is t,
25
     offered to assist the state of Texas by making private funds available in the form of a $20
26
     million line of credit for the immediate purchase of PPE, with the understanding that the
27
     state of Texas would reimburse JD in the future.
28


                                                -4 –
        Case 2:20-cv-02420-JJT Document 1 Filed 12/16/20 Page 5 of 8



 1          18.     Having a long-term business relationship with JD, KS acted as the point
 2   person for the purchase of the PPE. KS routinely worked with the Texas task force to
 3   project manage various purchases for the state.
 4          19.     To acquire PPE for the State of Texas, KS worked with broker JK, owner
 5   and operator of HANSCOM K, Inc., a PPE brokerage business located in Illinois.
 6          20.     According to a search of the Illinois Secretary of State Corporations/LLC,
 7   HANSCOM K., Inc., File Number: 56761942, is a domestic corporation, incorporated
 8   March 18, 1992, with the State of Illinois.
 9          21.     HANSCOM K., Inc.’s Agent is TO. The officers are JK, President and JK,
10   Secretary, all listed at 1250 S. Grove Avenue, STE 308, Barrington, IL 60010.

11          22.     In or around April 2020, JK met Dale Hipes, CEO of BRI Supply, Inc.,

12   through TJ and CB, JK’s local Arizona contacts.

13          23.     Hipes informed JK and others that as a 3M distributor, he could acquire 3M

14   masks. CB vouched for Hipes because Hipes rented warehouse space from CB in

15   Scottsdale, Arizona.

16          24.     According to the Arizona Corporation Commission, BRI Supply, Inc., Entity
     ID: 23075463, is a domestic for-profit (Business) corporation. Entity Status: Active,
17
     Formation Date: April 4, 2020, Business Type: Wholesale Trade. The listed Principa ls,
18
     Director: Dale L. Hipes, 9332 N. 95th Way, Ste B109, Scottsdale, AZ 85258; Officer :
19
     Nancy A. Countryman, 9332 N. 95th Way, Ste B109, Scottsdale, AZ 85258; and Chief
20
     Financial Officer (CFO): DD. Per articles of amendment, on or about October 1, 2020, the
21
     board of directors of BRI Supply, Inc., accepted the resignation of DD as CFO from BRI
22
     Supply, Inc.
23
            25.     BRI Supply Inc., place of business listed as 9332 N. 95th Way, Ste B109,
24
     Scottsdale, AZ 85258, incorporator Dale L. Hipes, April 4, 2020.
25
            26.     On or about April 13, 2020, Dale Hipes opened BRI Supply Inc., business
26
     checking account #457042616623 at Bank of America and listed Dale L. Hipes, DD and
27
     Nancy Anne Countryman as signers on the account.
28


                                                   -5 –
        Case 2:20-cv-02420-JJT Document 1 Filed 12/16/20 Page 6 of 8



 1          27.    On or about April 13, 2020, Dale Hipes opened BRI Supply Inc., business
 2   checking account #457042616678 at Bank of America and listed Dale L. Hipes, DD and
 3   Nancy Anne Countryman as signers on the account.
 4          28.    On or about April 15, 2020, Dale Hipes opened BRI Supply Inc., business
 5   checking account #457042636917 at Bank of America and listed Dale L. Hipes, DD and
 6   Nancy Anne Countryman as signers on the account.
 7          29.    Based on Hipes’ representations that he could acquire 3M masks, KS ordered
 8   nine million 3M masks for a total purchase price of $16.65 million. Hipes promised KS
 9   delivery of nine million masks within three days.
10          30.    JK, as HANSCOM K, Inc., acted as the broker by issuing a purchase order

11   and wiring funds to an account designated by Hipes. Hipes told JK that the designated

12   account was an escrow account to hold the funds. Once Texas received delivery of the

13   masks, then the funds would be transferred to 3M directly. Based on those facts, JK was

14   secure in wiring the funds.

15          31.    Because Hipes required payment up front, approximately $16.65 million was

16   wire transferred from JD Trust to Hipes’ escrow account through broker HANSCOM K,
     Inc.
17
            32.    On May 6, 2020, a $980,000.00 FED Wire issued from Hanmi Bank
18
     HANSCOM K, Inc., account #500580488, to Bank of America BRI Supply, Inc., account
19
     #457042616623. Beneficiary Information: Invoice #050520A for 3M Mask N95 1860.
20
            33.    On May 26, 2020, a $15,670,000.00 FED Wire issued from Hanmi Bank
21
     HANSCOM K, Inc., account #500580488, to Bank of America BRI Supply, Inc., account
22
     #457042616623. Beneficiary Information: Invoice #052120 for 3M Mask N95 1860
23
     Purchase.
24
            34.    On May 26, 2020, BRI Supply,           Inc., Bank of America      account
25
     #457042616678 received an online transfer for $693,958.00 from BRI Supply, Inc., Bank
26
     of America account #457042616623.
27
28


                                               -6 –
           Case 2:20-cv-02420-JJT Document 1 Filed 12/16/20 Page 7 of 8



 1            35.   On May 26, 2020, three online transfers from BRI Supply, Inc., Bank of
 2   America account #457042616623 to BRI Supply, Inc., Bank of America account
 3   #457042636917 occurred as follows:
 4                  a.     $550,000.00
 5                  b.     $2,500,000.00, and
                    c.     $9,999,000.00, totaling $13,049,000.00.
 6
 7            36.   After several weeks, Hipes had not delivered any masks and it became clear
 8   to JK that Hipes could not fulfill the order. JK learned that Hipes did not hold a distrib utor
 9   agreement with 3M.
10            37.   Due to Hipes’ failure to deliver the masks, KS demanded Hipes return the
11   full $16.65 million to JK.
12            38.   On June 18, 2020, Hipes returned $12,000,000.00 of the $16.65 million by

13   wire transfer from BRI Supply, Inc., Bank of America account #457042636917 to

14   HANSCOM K, Inc., Hanmi Bank account #500580488.

15            39.   When JK pressed Hipes about the remaining balance, Hipes made multip le

16   excuses, including that the escrow account refused to release the funds, and that JK needed

17   to talk to the BRI Supply Inc., CFO, DD.
              40.   When JK asked for a copy of the escrow agreement, Hipes refused to provide
18
     it.
19
              41.   JK learned that prior to incorporating BRI Supply Inc., in April of 2020,
20
     Hipes operated a Cannabidiol (CBD) business.
21
              42.   JK last spoke with Hipes on or about July 22, 2020, but recently learned that
22
     Hipes may have spent some of the missing funds on a new house and a car, and that Hipes
23
     recently moved BRI Supply Inc., under his mother Nancy Last Name Unknown (LNU). JK
24
     previously spoke with Nancy LNU, who claimed to have no knowledge of the miss ing
25
     funds.
26
              43.   After learning Hipes did not have a relationship with 3M, nor did he act as a
27
     distributor for 3M as he claimed, KS demanded full repayment of the funds.
28


                                                  -7 –
        Case 2:20-cv-02420-JJT Document 1 Filed 12/16/20 Page 8 of 8



 1          44.    KS continued attempts to collect the remaining funds, and Hipes promised
 2   to repay the balance on August 1, 2020.
 3          45.    Hipes did not return the funds on August 1, and reportedly no longer responds
 4   to texts, phone calls or emails from KS.
 5          46.    Hipes obtained $16.65 million through false representations and failed to
 6   deliver the contracted product. Instead of returning the unpaid balance of $4.65 millio n
 7   owed to KS, on or about June 29, 2020, Dale and Kathryn Hipes used $2,050,000.00 of the
 8   unpaid balance to purchase among other things, the defendant real property.
 9                                   FIRST CLAIM FOR RELIEF
10          The defendant real property represents proceeds of, or property traceable to

11   proceeds of, a violation of specified unlawful activity, including but not limited to wire

12   fraud, 18 U.S.C. § 1343, and therefore is subject to forfeiture to the United States pursuant

13   to 18 U.S.C. § 981(a)(1)(C).

14                               SECOND CLAIM FOR RELIEF

15          The defendant real property was involved in a transaction or attempted transaction

16   in violation of a money laundering offense, 18 U.S.C. §§ 1956 and 1957, and therefore is
     subject to forfeiture to the United States pursuant to 18 U.S.C. § 981(a)(1)(A).
17
            WHEREFORE, the United States of America prays that due notice be given to all
18
     parties, to appear and show cause why the forfeiture should not be decreed; that judgment
19
     be entered declaring the defendant be forfeited to the United States of America for
20
     disposition according to law; and that the United States of America be granted such other
21
     and further relief as this Court deems just and proper, together with the costs and
22
     disbursements of this action.
23
            Respectfully submitted this 16th day of December 2020.
24
                                                MICHAEL BAILEY
25                                              United States Attorney
26                                              District of Arizona

27                                              S/ Mark J. Wenker
                                                MARK J. WENKER
28                                              Assistant United States Attorney


                                                 -8 –
                             Case 2:20-cv-02420-JJT Document 1-1 Filed 12/16/20 Page 1 of 2
                                                UNITED STATES DISTRICT COURT
                                                    DISTRICT OF ARIZONA


                                                      Civil Cover Sheet
  This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United States in September 1974. The
  data is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. The information contained herein neither
  replaces nor supplements the filing and service of pleadings or other papers as required by law. This form is authorized for use only in the District
  of Arizona.

         The completed cover sheet must be printed directly to PDF and filed as an attachment to the
                                    Complaint or Notice of Removal.

                                                                                            Real Property Located at 12006 N.
    Plaintiff(s): United States of America                                    Defendant(s): Oakhurst Way, Scottsdale, Arizona
                                                                                            85254
   County of Residence: Maricopa                                              County of Residence: Maricopa
   County Where Claim For Relief Arose: Maricopa


   Plaintiff's Atty(s):                                                       Defendant's Atty(s):
   Mark J. Wenker , AUSA
   DOJ
   40 North Central Avenue, Suite 1800
   Phhoenix, Arizona  85004-4408
   602-514-7500



   II. Basis of Jurisdiction:                   1. U.S. Government Plaintiff

   III. Citizenship of Principal Parties
   (Diversity Cases Only)
                              Plaintiff:- N/A
                            Defendant:- N/A

   IV. Origin :                                 1. Original Proceeding

   V. Nature of Suit:                           690 Other

   VI.Cause of Action:                          civil action in rem, to enforce the provisions of 18 U.S.C. § 981(a)(1)(C) for the
                                                forfeiture of property, real or personal, which constitutes or is derived from
                                                proceeds traceable to a violation of a specified unlawful activity, including but
                                                not limited to, wire fraud, 18 U.S.C. § 1343 and a transaction or attempted
                                                transaction in violation of 18 U.S.C. §§ 1956 and 1957.
   VII. Requested in Complaint
                        Class Action: No
                      Dollar Demand:
                       Jury Demand: No


generate_civil_js44.pl.html[12/15/2020 10:25:44 AM]
                             Case 2:20-cv-02420-JJT Document 1-1 Filed 12/16/20 Page 2 of 2
   VIII. This case is not related to another case.

  Signature: /s/ Mark J. Wenker

          Date: 12/15/2020

  If any of this information is incorrect, please go back to the Civil Cover Sheet Input form using the Back button in your browser and
  change it. Once correct, save this form as a PDF and include it as an attachment to your case opening documents.

  Revised: 01/2014




generate_civil_js44.pl.html[12/15/2020 10:25:44 AM]
       Case 2:20-cv-02420-JJT Document 1-2 Filed 12/16/20 Page 1 of 1




 I
                                                VERIFICATION
 2
               I, Troy Cofer, hereby verify and declare under penalty of perjury that9 1 am a Special
 3
     Agent for the Federal Bureau of Investigation, Phoenix Division, that I have read the
 4   foregoing Complaint for Forfeiture in Rem and know the contents thereof, and that matters
 5
     contained in the Complaint are true to my own knowledge, except that those matters herein
 6   statedto be allegedon information and belief, and asto thosematters, I believe them to be
 7   true

 8             The sourcesof my knowledge and information and the grounds of my belief are the
 9   official files and records of the United States, information supplied to me by other law
10   enforcementofficers, aswell as my investigation of this case.
11             I hereby verify and declare under penalty of perjury that the foregoing is true and
12   correct

13             Executed on this eighth day of December 2029
14

15
                                                  o             ecial Agent
16                                                Federal Bureau of Investigation

17

18

19

20

21

22

23

24

25

26

27

28
